                     JAMES E.HARPER
                1 Nevada Bar No.9822
                     WSTIN S. GOURLEY
                2 Nevada Bar No.11976
                     HARPER I SELIM
                3 1707 Village Center Circle, Suite 140
                    Las Vegas, Nevada 89134
                4   Phone: (702) 948-9240
                    Fax: (702) 778-6600
                5   Email: eservice@harperselim.com
                    Attorneys for Defendant
                6
                                                   UNITED STATES DISTRICT COURT
                7
                                                          DISTRICT OF NEVADA
                8
                      GEORGE HILAN, an individual,                       CASE NO.:   2:18-cv-00206-RFB-BNW
                9
                                     Plaintiff,
� � 10                                                                   STIPULATION AND ORDER FOR
li-4   '.;j_          vs.                                                DISMISSAL WITH PREJUDICE
� �            11
                      MISSION RIDGE HOMEOWNERS
� __,          13     ASSOCIATION, a domestic non-profit
00 �                  corporation; and DOES 1 through 100; and
               14     ROE CORPORATIONS 101 through 200,
� �                   inclusive;
�;             15
,..,�. 3       16
                                     Defendants.


< � 17
��


0:: :          18           IT IS HEREBY STIPULATED AND AGREED by and between the patties, Plaintiff
               19    GEORGE HILAN ("Plaintiff''), by and through his counsel of record Brian Boyer, Esq. of Bernstein
               20    & Poisson, and Defendant MISSION RIDGE HOMEOWNERS ASSOCIATION, by and through its
               21 counsel of record Justin Gourley, Esq. of HARPER I SELIM, that all claims between Plaintiff and
               22 Defendant are hereby dismissed with prejudice.
               23           IT IS FURTHER STIPULATED AND AGREED that all paities will bear their own costs and
               24 attorneys' fees incurred in relation to this matter.
               25
               26
               27
               28

                                                                     1
CASE NO.: 2:18-cv-00206-RFB-BNW
                 CASE NO.: 2:18-cv-00206-RFB-BNW



             1          IT IS FURTHER ORDERED that this case be dismissed with prejudice by the Comt, along

             2 with any pending motions and/or hearings. The Clerk of the Court is instructed to close this case.
            3
             4          DATED this __
                                   11th day of _
                                               July_____
                                                   _    , 2019.

             5
             6
             7
                                                            RICHARD F. BOULWARE, II
             8                                              UNITED STATES DISTRICT JUDGE
             9 Submitted By:
     z
            10 HARPER I SELIM
     -
     t9
            11
     -
�           13
00
     ...J



-o          14
���
� �
            15
�    0
            16
�z
 <!
            17
     -
     >
     -
     0      18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28

                                                                3
